DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Applicant argues Yuki does not discloses "wherein the second mobile device is configured to transmit the first data to a second audio/video receiver and the transmission of the first data to the second audio/video receiver causes the second audio/video receiver to store the first data" as recited in claim 1. Instead, the "mobile phone 42" of Yuki receives the "timer recording script" from the "Information Acquiring Terminal 10B" and executes the "timer recording script" itself. The "mobile phone 42" of Yuki does not transmit the "timer recording script" to any second audio/video receiver (see Figure 12 paragraph 255 of Yuki).
In response, The Examiner recognizes the function of transmitting timer recording script from a first device to a second device and cause the second device perform recording using the timer is disclose in Yuki, e.g. see above. Repeating the same function and send the timer to a third device and cause the third device to perform recording using the timer should be obvious to one ordinary skill in the art.  


Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11044512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over different embodiments of Yuki et al (US 2009/0085762). 
	For claim 1, First Embodiment of Yuki et al teaches a system comprising: 
a first audio/video receiver (e.g. figures 1-2, paragraph 73) including: 
a storage module (e.g. figures 1-2, paragraph 73, “hard disc video recorder”); and 
a first mobile device that is a handheld wireless device that is operational while being moved from one location to another, the first mobile device including: a housing;a battery within the housing that provides power for the first mobile device permitting it to be mobile; and a processing module within the housing and coupled to the battery, the processing module (e.g. figure 1, paragraph 97, The information transmitting device 1 can be a “mobile phone”);
a second mobile device that is a handheld wireless device that is operational while being moved from one location to another, the second mobile device being powered by a battery (e.g. figure 1, paragraph 107, The information acquiring terminal 2 can also be a “mobile phone”), 
establish a radio communication link between the first mobile device and a second mobile device (e.g. paragraph 104, the network 101 can be wireless network based on Bluetooth, according to “Wikipedia dot org”, The development of the “short-link” radio technology, later named Bluetoo, was initiated in 1989 by Nils Rydbeck, CTO at Ericsson Mobile in Lund, Sweden). 
The First Embodiment of Yuki et al do not further disclose:
a processing module configured to create a recording timer to record at least one program content in the storage module; and 
present a user interface on the first mobile device, 
receive a first user input selecting a first data via the user interface, the first data being a first recording timer of a first program content, the first recording timer being associated with the first audio/video receiver, receive the first data, and send the first data to the second mobile device, wherein the second mobile device is configured to transmit the first data to a second audio/video receiver causes the second audio/video receiver to store the first data. 
The Seven Embodiment of Yuki et al teach: 
a processing module configured to create a recording timer to record at least one program content in the storage module; and present a user interface on the first mobile device, receive a first user input selecting a first data via the user interface, the first data being a first recording timer of a first program content, the first recording timer being associated with the first audio/video receiver, receive the first data, and send the first data to the second mobile device, wherein the second mobile device is configured to transmit the first data to a second audio/video receiver(e.g. figures 12, 14, 15, paragraphs 254- 255, “timer recording script”) causes the second audio/video receiver to store the first data (e.g. paragraph 255: “ the central control terminal 105 transmits the TV program information and the timer recording script to the mobile phone 42... The input unit 97 of the mobile phone 42 constituted as the third information terminal shown in FIG. 12 receives the TV program information and the timer recording script. The application executing unit 98b executes and completes the timer recording script on the basis of the timer recording information received from the central control terminal 105.” The mobile phone 42 should store the timer recording script in order for the script to be executed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yuki et al to make a backup copy of the contents data through the network by using a powerless processor when there’s insufficient storage capacity (e.g. paragraph 41, Yuki et al) to improve robustness of the system. 
Claim 9 is also rejected for the same reasons as discussed in claim 1 above. 
Claim 17 is also rejected for the same reasons as discussed in claim 1 above, wherein paragraph 98 disclose CPU operable to execute various application programs.
For claim 2, Yuki et al teach the first audio/video receiver further including a transmit module configured to send the first data via a first communication network (e.g. figure 1).
Claim 10 is rejected for the same reasons as discussed in claim 2 above. 
For claim 3, Yuki et al teach a first transceiving module configured to transmit and receive data via the first communication network, and wherein the processing module is configured to request to receive the first data from the first audio/video receiver (e.g. figure 1, mobile phone 1 and 2).
Claim 11 is rejected for the same reasons as discussed in claim 3 above. 
For claim 4, Yuki et al teach a broadcast service center communicatively coupled to the first audio/video receiver, the broadcast service center including a processing module configured to send a plurality of program contents to the first audio/video receiver (e.g. figure 15, “Futari”,First Episode from Channel 8).
Claim 12 is rejected for the same reasons as discussed in claim 4 above. 
For claim 5, Yuki et al teach a base station communicatively coupled to the broadcast service center and to the first audio/video receiver, the base station being communicatively coupled to the first mobile device via a second communication network, wherein the first mobile device further includes a second transceiving module configured to establish communication via the second communication network, and wherein the request to receive the first data is sent to the first audio/video receiver via the second communication network (e.g. figure 15, paragraph 255-256, “timer recording operation”, recording of “Futari”,First Episode from Channel 8, since Yuki et al disclose “TV program”, there must be a base station for to broadcast the TV program).
Claim 13 is rejected for the same reasons as discussed in claim 5 above. 
For claims 6 and 14, Yuki et al teach the first communication network is an internet protocol network (e.g. paragraph 104).
For claims 7 and 15, Yuki et al teach wherein establishing the radio communication link between the first mobile device and the second mobile device includes: pairing the first mobile device with the second mobile device via a Near Field Communication protocol; and configuring the first mobile device and the second mobile device to send Near Field Communication Data Exchange Format messages to each other (BlueTooth).
For claims 8 and 16, Yuki et al teach the second mobile device transmitting the first data to the second audio/video receiver via a third communication network (e.g. paragraph 104).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484